DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
1.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to a method for prolonging the half-life of a protein/polypeptide comprising substituting at least one lysine, which binds to the C-terminal glycine of ubiquitin, with arginine in the protein/polypeptide.
Group II, claims 16-29, drawn to a protein with an extended half-life, wherein at least one of the lysine residues of the protein is substituted with arginine and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin. 
Group III, claims 30 and 31, drawn to an expression vector comprising a promoter and a nucleotide sequence encoding a protein wherein at least one of the lysine residues 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of prolonging the half-life of a protein wherein at least one of the lysine residues of the protein is substituted with arginine and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Batonnet et al. (THE JOURNAL OF BIOLOGICAL CHEMISTRY. Vol. 279, No. 7, Issue of February 13, pp. 5413–5420, 2004) and Morabito et al. (US 2013/0331398; published Dec 2013). 
Batonnet et al. teach that signal inducing phosphorylation of MyoD leads to its degradation by the ubiquitin proteasome pathway. Batonnet et al. teach substituting at least one lysine with arginine in the MyoD protein.  Batonnet et al. teach that ubiquitination of MyoD implies Lysine 133. Batonnet et al. teach that ubiquitination at this site can be preventing by mutating lysine 133 to an arginine. Batonnet et al. teach that MyoD mutant protein (i.e. K133R) shows a higher activity (page 5413 and page 5415, last paragraph). 
Batonnet et al. do not teach that MyoD binds to the C-terminal glycine of ubiquitin. 
Morabito et al. teach that ubiquitination is an enzymatic, protein post-translational modification process in which the carboxylic acid of the terminal glycine from the di-
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of substituting at least one lysine with arginine in a protein, as taught by Batonnet et al., wherein said lysine binds to the C-terminal glycine of ubiquitin, as taught by Morabito et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Morabito et al. teach that ubiquitination occurs when the terminal glycine in the activated ubiquitin forms a bond to the lysine in the modified protein and Batonnet et al., who teach that ubiquitination at lysine 133 of the MyoD protein can be prevented by mutating lysine 133 to an arginine, resulting in a MyoD mutant protein (K133R) with a higher activity.
    
2.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The polypeptide species wherein at least one of the lysine residues of the protein is substituted with arginine and the lysine residue to be substituted binds to the C-terminal glycine of ubiquitin (see claims 1, 2, 4, 6, 8, 10, 12, 14, 16, 18-29)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
That is to say: Applicant shall elect 3 proteins from EGF, PDGFA, PDGFB, GM-CSF, FSH-alpha, FSH-beta, and ANGPT-1. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 16.
The polypeptide species lack unity of invention because even though the inventions of these groups require the technical feature of at least one of the lysine residues of the protein being substituted with arginine and the lysine residue being substituted binds to the C-terminal glycine of ubiquitin, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Batonnet et al. (THE JOURNAL OF BIOLOGICAL CHEMISTRY. Vol. 279, No. 7, Issue of February 13, pp. 5413–5420, 2004) and Morabito et al. (US 2013/0331398; published Dec 2013).  Batonnet et al. teach a MyoD protein wherein at least one lysine is substituted with arginine (i.e. MyoD mutant protein K133R). Please see above. 

3. The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646